PER CURIAM.
Defendant, Lawrence Ritter, Jr., was charged by bill of information with operating a vehicle while intoxicated, R.S. 14:98(A). Defendant pled guilty and after a hearing was sentenced to six months imprisonment in the parish prison. R.S. 14:98(B).
We note that the offense with which defendant was charged is not triable by jury. La. Const, of 1974, art. I, § 17. Defendant does not, therefore, have the right to appeal this conviction. La. Const. 1974, art. V, § 10(A). Defendant’s proper remedy is by application for a writ of review. La.C.Cr.P. 912.1(C). Rule 4, Uniform Rules-Courts of Appeal.
APPEAL DISMISSED.